

EXHIBIT 10.32
SJW CORP.
DEFERRAL ELECTION PROGRAM FOR NON-EMPLOYEE BOARD MEMBERS


AS AMENDED AND RESTATED JANUARY 30, 2006
AND AS FURTHER AMENDED JUNE 1, 2006, DECEMBER 6, 2007 AND
OCTOBER 30, 2013


I.
PURPOSE OF RESTATEMENT.

A.    The Amended and Restated Annual Retainer Fee Deferral Program (the
“Program”) became effective upon adoption by the Executive Compensation
Committee of the Board of Directors of SJW Corp. (the “Corporation”) at the
January 30, 2006 meeting. The June 1, 2006 amendment to the Program was intended
to bring the Program into compliance with the applicable requirements of Section
409A of the Internal Revenue Code, effective as of January 1, 2005. The December
6, 2007 amendment to the Program is intended to (i) phase-out the existing
dividend equivalent rights under the Program, (ii) effect certain changes to the
investment return on the compensation deferred under the Program after December
31, 2007 and (iii) bring the Program into documentary compliance with the
applicable requirements of Section 409A of the Internal Revenue Code and the
final Treasury Regulations thereunder, effective as of January 1, 2008.
B.    The objectives of the Program as so restated are to (i) continue to
promote the long-term success of the Corporation by linking incentive
opportunities for non-employee members of the Board to the performance of the
Corporation and (ii) expand the elements of compensation which such Board
members may elect to defer under the Program to include retainer fees for
service on any Board committee and fees for attendance at Board and Board
committee meetings.
C.    In connection with such restated objectives, the Program was renamed the
SJW Corp. Deferral Election Program for Non-Employee Board Members, effective
June 1, 2006.
II.
ELIGIBILITY.

Each non-employee member of the Corporation’s Board of Directors is eligible to
participate in the Program.
III.
DEFERRAL AWARDS.

A.    Term of Program. The following fees payable to an eligible Board member
for each calendar year, beginning with the 2007 calendar year, may be deferred
under the Program as restated June 1, 2006: (i) the annual retainer fee for his
service as a non-employee member of the board of directors of the Corporation or
any affiliated entity (with each such board to be separately referred to herein
as the “Board”), (ii) the annual retainer fee for his service as a non-employee
member of any committee of each such Board, (iii) the attendance fee for each
meeting of each such Board which is scheduled for such calendar year prior to
the start of that calendar year and (iv) the attendance fee for each meeting of
each committee of each such Board on which such individual serves which is
scheduled for such calendar year prior to the start of that calendar year. Such
retainer and scheduled meeting fees for each calendar year for which the
restated Program continues in effect shall hereinafter be collectively referred
to as the “Annual Service Fees.” Fees for Board or Board committee meetings
which occur during a particular calendar year but which were not scheduled prior
to the start of that calendar year cannot be deferred under the Program.
B.    Deferral Procedure. Each non-employee member of the Corporation’s Board of
Directors (“Participant”) may elect to defer the following percentages of the
Annual Services Fees for any calendar year by completing and filing with the
Corporation a Deferral Election Form for that calendar year:

1



--------------------------------------------------------------------------------



-    either fifty percent (50%) or one hundred percent (100%) of the portion of
the Annual Service Fees attributable to the retainer fees for service on each
Board and each committee of such Board on which the Participant serves, and
-    one hundred percent (100%) of the portion of the Annual Service Fees
attributable to the meeting fees of each Board and each committee of such Board
on which the Participant serves.
C.    Filing of Election. Such election must be filed on or before December 31
of the calendar year preceding the particular calendar year for which the Annual
Service Fees subject to that election are to be earned. Each such election shall
become irrevocable on that December 31 filing deadline and cannot be modified
for any reason thereafter.
D.    Separate Account. For each calendar year for which the Participant defers
all or part of his Annual Service Fees, a separate Deferral Election Account
shall be established and credited with the amount of the Annual Service Fees
deferred for that year. The Annual Service Fees that the Participant elects to
defer for each calendar year shall be credited to his or her Deferral Election
Account for that year pursuant to one of the following alternatives selected by
the Plan Administrator prior to the start of that calendar year:
(i)    The Annual Service Fees that the Participant defers for a particular
calendar year may be credited in a lump sum to the Participant’s Deferral
Election Account for that year on the first business day of that calendar year
or as soon as administratively practicable thereafter, but in no event later
than the last business day in January in that calendar year. In the event of
such lump sum credit, the vesting schedule set forth in Section III.G below
shall be applicable to the Annual Service Fees credited to the Participant’s
Deferral Election Account established for that calendar year.
(ii)    The Annual Service Fees that a Participant defers for a particular
calendar year may be credited periodically to the Participant’s Deferral
Election Account for that year as and when those Annual Service Fees would
otherwise become due and payable to the Participant during such calendar year in
the absence of his or her Deferral Election for that calendar year, with the
final such credit to be made no later than the last business day in that
calendar year. All amounts so credited to the Participant’s Deferral Election
Account established for that calendar year shall at all times be fully vested,
and the vesting schedule set forth in Section III.G below shall not be
applicable to those periodically-credited Annual Service Fees. For the Deferral
Election Account established for the 2013 calendar year, the periodic credit
alternative shall be utilized.
The Participant’s right to receive the balance credited to his or her Deferral
Election Account, whether denominated as a dollar amount or in deferred shares
of the Corporation’s Common Stock, shall be an unfunded and unsecured right of a
general creditor.
E.    Form of Deferral for Pre-2008 Annual Service Fees. The Annual Service Fees
for any pre-2008 calendar year that were deferred under the Program and credited
to the Participant’s Deferral Election Account for that year were converted into
deferred shares of Common Stock subject to the terms of this Program. Such
conversion was effected on the first business day of each such pre-2008 calendar
year by dividing (i) the dollar amount of the Annual Service Fees deferred for
that year by (ii) the Fair Market Value per share of the Corporation’s Common
Stock on the business day immediately prior to such conversion date.
F.    Form of Deferral for Post-2007 Annual Service Fees. The Annual Service
Fees for any post-2007 calendar year that are deferred under the Program will be
credited as a dollar amount to the Deferral Election Account established for the
Participant for that particular year. The account will subsequently be credited
with a fixed rate of interest, compounded semi-annually and periodically reset
in accordance with the following procedures:

2



--------------------------------------------------------------------------------



-    For each calendar year, beginning with the 2008 calendar year, in which
there is a balance credited to such Deferral Election Account, the fixed rate of
interest shall be equal to the lower of (i) the then current 30-year long-term
borrowing cost of funds to San Jose Water Company (or the equivalent thereof),
as measured as of the start of such calendar year, or (ii) 120% of the long-term
Applicable Federal Rate determined as of the start of such calendar year and
based on semi-annual compounding.
G.    Vesting. The Deferral Election Account established for the Annual Service
Fees for a particular calendar year that are deferred in whole or in part under
the Program shall vest in accordance the following provisions, if those Annual
Service Fees are credited to the Participant’s Deferral Election Account
pursuant to the lump sum alternative set forth in Section III.D above:
-    the portion of such account attributable to the annual retainer fee for
service as a non-employee member of each Board on which the Participant serves
will vest in twelve (12) equal monthly installments upon the Participant’s
completion of each month of such Board service during the calendar year to which
that award relates;
-    the portion of the account attributable to the annual retainer fee for
service as a non-employee member of any Board committee will vest in twelve (12)
equal monthly installments upon the Participant’s completion of each month of
such committee service during the calendar year to which that award relates; and
-    the portion of the account attributable to meeting fees for each Board or
each committee of such Board on which the Participant serves will vest in twelve
(12) equal monthly installments upon the Participant’s completion of each month
of service on that Board during the calendar year to which those meeting fees
relate.
IV.
DIVIDEND RIGHTS.

A.    Effective through December 31, 2017 or such earlier date as the deferred
shares of Common Stock credited to one or more of the Participant’s Deferral
Election Accounts may be distributed, the Participant shall have the following
dividend equivalent rights with respect to those deferred shares:
(i)     Each time a dividend is paid on the outstanding Common Stock while one
or more deferred shares of Common Stock remain credited to the Participant’s
Deferral Election Accounts, each of those Accounts will be credited with a
dollar amount equal to the dividend paid per share multiplied by the number of
shares of deferred Common Stock at the time credited to such Account and not
otherwise distributed prior to the record date for the dividend. As of the first
business day in January of each year, the cash dividend equivalents so credited
to each Deferral Election Account for the immediately preceding calendar year
will be converted into additional deferred shares of Common Stock by dividing
(i) those cash dividend equivalent amounts by (ii) the average of the Fair
Market Value per share of Common Stock on each of the dates in the immediately
preceding year on which dividends were paid.
(ii)    All of the deferred shares of Common Stock credited to the Participant’s
Deferral Election Accounts as of December 31, 2007 (including the deferred
shares of Common Stock resulting from the conversion of the 2007 calendar year
cash dividends) shall be consolidated into a special Earmarked Account. The
Participant’s dividend equivalent rights with respect to the deferred shares of
Common Stock credited to that Earmarked Account shall remain in effect only
through December 31, 2017 or any earlier date the deferred shares of Common
Stock credited to that Earmarked Account may be distributed to the Participant
pursuant to the special distribution election set forth in Section IV.B below.
Accordingly, the Participant’s existing dividend equivalent rights shall in no
event continue beyond the conversion of the cash equivalent dividends credited
to his Earmarked Account for the 2017 calendar year, which will occur on the
first trading day in January 2018. All amounts attributable to the Participant’s
continuing dividend equivalent rights hereunder

3



--------------------------------------------------------------------------------



shall be credited to his Earmarked Account in accordance with the procedure set
forth in subparagraph (i) above.
B.    In conjunction with the phase-out of the dividend equivalent rights on the
Earmarked Account, each Participant shall have until December 31, 2007 in which
to make an election to receive a distribution from his Earmarked Account in
either (i) a lump sum distribution in any calendar year within the ten (10)-year
period from the 2009 calendar year to the 2018 calendar year or (ii) an
installment distribution effected over a five (5) or ten (10) year period within
that ten (10)-year period. The amount distributable from such Earmarked Account
would be equal to the number of deferred shares of Common Stock credited to that
account as of December 31, 2007 plus the number of additional deferred shares of
Common Stock subsequently credited to that account by reason of the dividend
equivalent rights existing on those deferred shares during the period prior to
their distribution. The actual distribution shall be made in January of each
applicable year and will be in the form of shares of Common Stock issued under
the Corporation’s Long-Term Incentive Plan (the “Plan”). If an installment
distribution is elected, then the number of shares to be distributed each
January will be determined by dividing the total number of deferred shares of
Common Stock credited to the Participant’s Earmarked Account at that time by the
remaining number of installments, including the current installment.
Alternatively, the Participant may defer the distribution of his Earmarked
Account until his cessation of service as a Board member and receive such
distribution in accordance with Section V below. The appropriate form for making
a distribution election pursuant to this Section IV.B shall be provided to each
Participant prior to the December 31, 2007 deadline for making such
election.    Such election shall be treated as an initial payment election under
Section 409A of the Code in accordance with the transitional relief provided by
Internal Revenue Service Notice 2006-79 and shall only have force and effect if
the Participant continues in Board service through the completion of the 2007
calendar year.
C.    The deferred shares of Common Stock credited to the Participant’s
Earmarked Account as of December 31, 2007 are fully vested. Any additional
deferred shares of Common Stock subsequently credited to such Earmarked Account
as a result of the dividend equivalent rights provided to the Participant under
this Section IV will also be fully vested. All the deferred shares of Common
Stock credited to the Participant’s Earmarked Account shall be distributed in
accordance with either Section IV.B above or Section V below.
V.
DISTRIBUTION OF DEFERRAL ELECTION ACCOUNTS.

A.    Distribution of each of the Participant’s Deferral Election Accounts
relating to deferred post-2007 Annual Service Fees and (in the event the
Participant does not make a special distribution election under Section IV.B
above) his Earmarked Account shall, to the extent vested, be made or commence on
the thirtieth (30th) day following the Participant’s cessation of service as a
member of the Corporation’s Board of Directors or as soon as administratively
practicable after such scheduled distribution date, but in no event later than
the end of the calendar year in which such cessation of Board service occurs or
(if later) the fifteenth (15th) day of the third (3rd) calendar month following
the date of such cessation of Board service. Each of the Participant’s separate
post-2007 Deferral Election Accounts shall be distributed in cash either in the
form of a single lump sum or in up to ten (10) annual installments, as the
Participant may elect in his or her Deferral Election Form for the calendar year
to which that account pertains. The portion of any Deferral Election Account in
which the Participant is not vested at the time of his cessation of service as a
member of the Corporation’s Board of Directors will be forfeited.
B.    Each Participant who does not make a special distribution election under
Section IV.B with respect to his Earmarked Account and who will accordingly be
subject to the distribution commencement date provisions of Section V.A may make
a new election as to the method of distribution of that account (lump sum or up
to ten (10) annual installments) in accordance with the transitional relief
under Section 409A of the Code provided by Internal Revenue Service Notice
2006-79. Such election must be made no later than December 31, 2007 and shall be
treated as an initial payment election under Section 409A of the Code. However,
such election shall not change the payment date of any distribution that would
otherwise be made to the Participant during the 2007 calendar year or cause a
payment to be made to him under the Program during the 2007 calendar year that
would otherwise be made in a later calendar year. The distribution from such
Earmarked

4



--------------------------------------------------------------------------------



Account shall be made in shares of Common Stock issued under the Plan. In the
absence of a new distribution election under either Section IV.B or this Section
V.B, each Deferral Election Account consolidated into the Earmarked Account
shall be distributed in accordance with the method of distribution originally
elected on the Deferral Election Form applicable to that Deferral Election
Account.
C.    All shares of Common Stock distributed under the Program shall be drawn
from the Common Stock reserved for issuance under the Plan. Accordingly, the
share reserve under the Plan shall be reduced by any and all shares of Common
Stock distributed under the Program.
D.    In the event any amount attributable to the Participant’s dividend
equivalent rights is to be distributed before the date that amount is to be
converted into deferred shares of Common Stock in accordance with Section IV,
that amount shall be distributed in cash.
VI.
DEFINED TERMS.

All capitalized terms in this Agreement, to the extent not expressly defined
herein, shall have the meaning assigned to them in the Plan, this document or
the Deferral Election Form.
VII.
MISCELLANEOUS.

Any deferred shares of Common Stock credited to a Participant’s Deferral
Election Accounts or to his consolidated Earmarked Account are awarded pursuant
to the Plan and are in all respects limited by and subject to the terms of the
Plan. All of the Participant’s Deferral Election Accounts and his Earmarked
Account are in all respects limited by and subject to the terms of this Program,
the applicable Deferral Election Forms and any distribution elections made by
the Participant pursuant to Sections IV.B, V.A and V.B of the Program.

5

